Name: Commission Implementing Regulation (EU) NoÃ 197/2012 of 8Ã March 2012 fixing the reference prices for certain fishery products for the 2012 fishing year
 Type: Implementing Regulation
 Subject Matter: prices;  tariff policy;  fisheries;  trade
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/15 COMMISSION IMPLEMENTING REGULATION (EU) No 197/2012 of 8 March 2012 fixing the reference prices for certain fishery products for the 2012 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Union may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) Pursuant to Article 29(3)(a) of Regulation (EC) No 104/2000, the reference price for the products listed in Annex I, Parts A and B to that Regulation, is to be the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Union withdrawal prices for the products concerned are fixed for the 2012 fishing year by Commission Regulation (EU) No 198/2012 (2). (4) Pursuant to Article 29(3)(d) of Regulation (EC) No 104/2000, the reference price for products other than those listed in Annexes I and II to that Regulation is to be established in particular on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the three years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for those products falling under the criteria laid down in Article 29(1) of Regulation (EC) No 104/2000 which are imported from third countries in insignificant volumes. (6) In order to allow a swift application of the reference prices in the year 2012, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2012 fishing year of fishery products, as referred to in Article 29 of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) See page 19 of this Official Journal. ANNEX 1. Reference prices for fishery products referred to in Article 29(3)(a) of Regulation (EC) No 104/2000 Species Size (1) Reference price (EUR/tonne) Gutted with head (1) Whole fish (1) Additional TARIC code Extra, A (1) Additional TARIC code Extra, A (1) Herring of the species Clupea harengus ex 0302 41 00 1  F011 133 2  F012 203 3  F013 192 4a  F016 121 4b  F017 121 4c  F018 254 5  F015 226 6  F019 113 7a  F025 113 7b  F026 102 8  F027 85 Redfish (Sebastes spp.) ex 0302 89 31 and ex 0302 89 39 1  F067 996 2  F068 996 3  F069 836 Cod of the species Gadus morhua ex 0302 51 10 1 F073 1 161 F083 839 2 F074 1 161 F084 839 3 F075 1 097 F085 645 4 F076 871 F086 484 5 F077 613 F087 355 Boiled in water Fresh or refrigerated Additional TARIC code Extra, A (1) Additional TARIC code Extra, A (1) Deepwater prawns (Pandalus borealis) ex 0306 26 90 1 F317 5 288 F321 1 114 2 F318 1 854   2. Reference prices for fishery products referred to in Article 29(3)(d) of Regulation (EC) No 104/2000 Product Additional TARIC code Presentation Reference price (EUR/tonne) 1. Redfish Whole: ex 0303 89 31 ex 0303 89 39 F411  with or without head 998 ex 0304 89 21 ex 0304 89 29 Fillets: F412  with bones (standard) 2 011 F413  without bones 2 136 F414  blocks in immediate packing weighing not more than 4 kg 2 239 2. Cod ex 0303 63 10, ex 0303 63 30, ex 0303 63 90, ex 0303 69 10 F416 Whole, with or without head 1 095 ex 0304 71 90 ex 0304 79 10 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 451 F418  interleaved or in industrial blocks, without bones 2 716 F419  individual or fully interleaved fillets, with skin 2 574 F420  individual or fully interleaved fillets, without skin 2 972 F421  blocks in immediate packing weighing not more than 4 kg 2 990 ex 0304 95 25 F422 Pieces and other meat, except minced blocks 1 448 3. Coalfish (Pollachius virens) ex 0304 73 00 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 611 F425  interleaved or in industrial blocks, without bones 1 688 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 713 F428  blocks in immediate packing weighing not more than 4 kg 1 895 ex 0304 95 40 F429 Pieces and other meat, except minced blocks 976 4. Haddock (Melanogrammus aeglefinus) ex 0304 72 00 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 241 F432  interleaved or in industrial blocks, without bones 2 606 F433  individual or fully interleaved fillets, with skin 2 537 F434  individual or fully interleaved fillets, without skin 2 682 F435  blocks in immediate packing weighing not more than 4 kg 2 988 5. Alaska pollack Fillets: ex 0304 75 00 F441  interleaved or in industrial blocks, with bones (standard) 1 170 F442  interleaved or in industrial blocks, without bones 1 298 6. Herring Herring flaps: ex 0304 59 50 ex 0304 99 23 F450  exceeding 80 g a piece 510 F450  exceeding 80 g a piece 464 (1) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.